DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2019, 12/31/2019, and 01/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In Par. 194, “S98” in line 18 and “S96” in line 20 should be flipped in accordance with Fig. 17.  
In Par. 196, “In S98, the ECU 10 executes the passing route” should read “In S98, the ECU 10 executes the stop route”.
In Par. 202, line 9, “drive” should read “driver”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a trigger input request unit configured to perform a trigger 5input request” in claims 1 and 6; “the trigger input request unit is configured to notify the driver” in claims 4, 5, 14, 15, and 16; and “a traffic signal recognition unit configured to recognize a lighting state of the traffic signal” in claims 4, 14, 15, and 16.
Applicant has provided sufficient structure for the claimed trigger input request unit in Par. 69 of the specification as “outputting an image by a display, voice output, or lamp illuminated” and in Par. 114 as “outputting a voice to notify the driver”. Applicant has also provided sufficient structure for the claimed traffic signal recognition unit in Par. 81 of the specification as “camera sensor, image analysis processing, and color recognition”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiramatsu et al. (U.S. Publication No. 2020/0026284; hereinafter Hiramatsu).
Regarding claim 1, Hiramatsu teaches an autonomous driving system configured to perform an autonomous driving of a vehicle (Hiramatsu: Par. 27; i.e., the autonomous driving execution unit 27 controls the host vehicle to travel by executing autonomous driving in accordance with a destination input by the occupant in the host vehicle), comprising:
a trigger input request unit configured to perform a trigger 5input request for requesting a driver of the vehicle to perform a trigger input for causing the vehicle to pass through a target point 
if the autonomously driving vehicle approaches the target point set in advance and positioned on a traveling route of the vehicle (Hiramatsu: Par. 24; i.e., if the host vehicle is in an approaching state, the intersection situation detector 21 detects the situation at the approaching intersection ahead of the host vehicle);
a trigger input detection unit configured to detect the driver's 10trigger input (Hiramatsu: Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from the occupant within the approval reception zone);
and a vehicle control unit (Hiramatsu: Par. 27; i.e., to execute such autonomous driving, the autonomous driving execution unit 27 outputs control signals to the actuator 11) configured to cause the vehicle to pass through the target point if the trigger input is detected (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and causes the vehicle to decelerate and stop without passing through the target point if the trigger input is not detected (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 2, Hiramatsu teaches the autonomous driving system according to claim 1. Hiramatsu further teaches wherein the vehicle control unit is configured to cause the vehicle to pass through the target point without performing the deceleration of the vehicle if the trigger input is detected before starting 20the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 44; i.e., the approval execution unit 25 sets an approval reception zone before the intersection where the host vehicle is approaching. This approval reception zone is a zone within which approval to pass through the intersection is received from the occupant; see 
    PNG
    media_image1.png
    784
    661
    media_image1.png
    Greyscale
approval reception zone so no stopping or deceleration is needed).
Regarding claim 3, Hiramatsu teaches the autonomous driving system according to claim 1. Hiramatsu further teaches wherein the vehicle control unit is configured to cause the 25vehicle to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle 77for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping 
Regarding claim 4, Hiramatsu teaches the autonomous driving system according to claim 1. Hiramatsu further teaches the system further comprising: 5a traffic signal recognition unit configured to recognize a lighting state of the traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle),
wherein the trigger input request unit is configured to notify the driver that the traffic signal is recognized as not being in a passing 10permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and to perform a trigger input re-request if the traffic signal is recognized as not being in the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),
and wherein the vehicle control unit is configured to cause the vehicle to pass through the target point if the trigger input is detected 15after the trigger input re-request (Hiramatsu: Par. 18; i.e., 
and is configured to cause the autonomously driving vehicle to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 5, Hiramatsu teaches the autonomous driving system according to claim 4. Hiramatsu further teaches wherein the trigger input request unit is configured to notify the driver that the switching of the traffic signal to a state other than the passing permitted state is recognized (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message) and to perform the trigger input re-request if the switching of the traffic signal to the state other than the 25passing permitted state is recognized after the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),
and 78wherein the vehicle control unit is configured to cause the vehicle to pass through the target point if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),

Regarding claim 7, Hiramatsu teaches a control method of an autonomous driving system that 20performs an autonomous driving of a vehicle (Hiramatsu: Par. 27; i.e., the autonomous driving execution unit 27 controls the host vehicle to travel by executing autonomous driving in accordance with a destination input by the occupant in the host vehicle), the method comprising:
requesting a driver of the vehicle to perform a trigger input for causing the vehicle to pass through a target point (Hiramatsu: Par. 42; i.e., the approval execution unit 25 presents an approval request message to request the occupant to approve passage through the intersection) if the autonomously driving vehicle approaches the target point set in advance (Hiramatsu: Par. 24; i.e., if the host vehicle is in an approaching state, the intersection situation detector 21 detects the situation at the approaching intersection ahead of the host vehicle);
detecting the driver's trigger input (Hiramatsu: Par. 47; i.e., in step S115, the approval execution unit 25 determines whether or not approval has been received from the occupant within the approval reception zone);
and 25controlling the autonomously driving vehicle to pass through the target point if the trigger input is detected (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and to decelerate and stop 79without passing through the target point if the trigger input is not detected (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the 
Regarding claim 8, Hiramatsu teaches the control method according to claim 7. Hiramatsu further teaches wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point without performing a deceleration of the vehicle if the trigger input is detected before starting the deceleration of the vehicle for causing the vehicle to stop without 10passing through the target point (Hiramatsu: Par. 44; i.e., the approval execution unit 25 sets an approval reception zone before the intersection where the host vehicle is approaching. This approval reception zone is a zone within which approval to pass through the intersection is received from the occupant; see Fig. 3, a situation where no temporary stop will be needed; Hiramatsu: Par. 47; i.e., If the approval has been received from the occupant, “Yes” in an image 35 is highlighted as illustrated in FIG. 3 to indicate that the approval has been given; as shown in Fig. 3, the driver approval for “yes” is received within the approval reception zone so no stopping or deceleration is needed).
Regarding claim 9, Hiramatsu teaches the control method according to claim 7. Hiramatsu further teaches wherein, in the step of controlling the vehicle, the vehicle is 15caused to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping distance of 10 m from the intersection, the vehicle is controlled to make a temporary stop, however the approval request message is still available for the driver in step S141, so the vehicle can still be controlled to pass through the target point even after deceleration has started).
Regarding claim 10, Hiramatsu teaches the control method according to claim 7. Hiramatsu further teaches the method further comprising: recognizing a lighting state of a traffic signal which is 
and first re-requesting for notifying the driver that the traffic signal 25is recognized as not being in a passing permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and performing a trigger input re-request if the traffic signal is recognized as not being in 80the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved), 
wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and the autonomously driving vehicle 5is caused to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 11, Hiramatsu teaches the control method according to claim 10. Hiramatsu further teaches the method further comprising: 10second re-requesting for notifying the driver that the switching of the traffic signal to a state other than the passing permitted state is recognized (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message), and performing the trigger input re-request if the switching of the traffic signal to the state other than the passing permitted state is recognized after the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),
wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection), 
and the autonomously driving vehicle is caused to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection). 
Regarding claim 13, Hiramatsu teaches the autonomous driving system according to claim 2. Hiramatsu further teaches wherein the vehicle control unit is configured to cause the 10vehicle to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the 
Regarding claim 14, Hiramatsu teaches the autonomous driving system according to claim 2. Hiramatsu further teaches the system further comprising: a traffic signal recognition unit configured to recognize a lighting state of the traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle),
wherein the trigger input request unit is configured to notify the driver that the traffic signal is recognized as not being in a passing 10permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and to perform a trigger input re-request if the traffic signal is recognized as not being in the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),

and is configured to cause the autonomously driving vehicle to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 15, Hiramatsu teaches the autonomous driving system according to claim 3. Hiramatsu further teaches the system further comprising: a traffic signal recognition unit configured to recognize a lighting state of the traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle),
wherein the trigger input request unit is configured to notify the driver that the traffic signal is recognized as not being in a passing 10permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and to perform a trigger input re-request if the traffic signal is recognized as not being in the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is 
and wherein the vehicle control unit is configured to cause the vehicle to pass through the target point if the trigger input is detected 15after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and is configured to cause the autonomously driving vehicle to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 16, Hiramatsu teaches the autonomous driving system according to claim 13. Hiramatsu further teaches the system further comprising: a traffic signal recognition unit configured to recognize a lighting state of the traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle),
wherein the trigger input request unit is configured to notify the driver that the traffic signal is recognized as not being in a passing 10permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a 
and to perform a trigger input re-request if the traffic signal is recognized as not being in the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved),
and wherein the vehicle control unit is configured to cause the vehicle to pass through the target point if the trigger input is detected 15after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and is configured to cause the autonomously driving vehicle to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 17, Hiramatsu teaches the control method according to claim 8. Hiramatsu further teaches wherein, in the step of controlling the vehicle, the vehicle is caused to stop the deceleration and to pass through the target point if the trigger input is detected after starting the deceleration of the vehicle for causing the vehicle to stop without passing through the target point (Hiramatsu: Par. 48; i.e., if the host vehicle has reached the 10-m position from the intersection, the procedure proceeds to step S137; as seen in Fig. 5, if the vehicle is within the predetermined stopping 
Regarding claim 18, Hiramatsu teaches the control method according to claim 8. Hiramatsu further teaches the method further comprising: recognizing a lighting state of a traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle);
and first re-requesting for notifying the driver that the traffic signal 25is recognized as not being in a passing permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and performing a trigger input re-request if the traffic signal is recognized as not being in 80the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved), 
wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),

Regarding claim 19, Hiramatsu teaches the control method according to claim 9. Hiramatsu further teaches the method further comprising: recognizing a lighting state of a traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle);
and first re-requesting for notifying the driver that the traffic signal 25is recognized as not being in a passing permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and performing a trigger input re-request if the traffic signal is recognized as not being in 80the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after requesting approval, and so on. In these cases, the occupant is requested to approve passage through the intersection again after the reason for the necessity of the temporary stop is solved), 

and the autonomously driving vehicle 5is caused to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Regarding claim 20, Hiramatsu teaches the control method according to claim 17. Hiramatsu further teaches the method further comprising: recognizing a lighting state of a traffic signal which is located in the target point and is corresponding to a traveling route of the vehicle (Hiramatsu: Par. 20; i.e., the surrounding situation detection unit 5 detects data indicating the situation around the host vehicle such as … the display state of a traffic light ahead of the host vehicle);
and first re-requesting for notifying the driver that the traffic signal 25is recognized as not being in a passing permitted state (Hiramatsu: Par. 53; i.e., in step S129, the temporary stop determination unit 23 presents a stop reason message. For example, as illustrated in FIG. 8, in the case of stopping at a red light, the temporary stop determination unit 23 outputs a command to output a voice message 81 “Stopping, red light ahead” and turn on a red-light icon 82 in the meter display unit at the point P100, which is 100 m before the intersection),
and performing a trigger input re-request if the traffic signal is recognized as not being in 80the passing permitted state and the trigger input is detected (Hiramatsu: Par. 58; i.e., there are cases where the occupant has already been requested to approve passage through the intersection when it is determined that a temporary stop will be needed. Examples include a case where an oncoming vehicle is detected after requesting approval, a case where the traffic light turns from yellow to red after 
wherein, in the step of controlling the vehicle, the vehicle is caused to pass through the target point if the trigger input is detected after the trigger input re-request (Hiramatsu: Par. 18; i.e., upon receiving approval from the occupant, controlling the host vehicle to pass through the intersection),
and the autonomously driving vehicle 5is caused to decelerate and stop without passing through the target point if the trigger input is not detected after the trigger input re-request (Hiramatsu: Par. 48; i.e., if approval to pass through the intersection is not received from the occupant within the approval reception zone, the host vehicle will be caused to make a temporary stop at the intersection).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu as applied to the claims above, and further in view of Kim et al. (U.S. Patent No. 10471956; hereinafter Kim).
Regarding claim 6, Hiramatsu teaches the autonomous driving system according to claim 4, but Hiramatsu does not teach wherein the trigger input detection unit is configured to detect 10at least two inputs as the trigger input among an input by a driver's manual operation to a trigger input unit provided in the vehicle, an input by a driver's acceleration operation to an accelerator pedal of the vehicle, and an input by a driver's contact to a touch sensor of the vehicle, and 15wherein, in the trigger input re-request, the trigger input request unit is configured to request the driver to perform an input of which the type is different from that of the trigger input before the re-request.
However, in the same field of endeavor, Kim teaches wherein the trigger input detection unit is configured to detect 10at least two inputs as the trigger input among an input by a driver's manual operation to a trigger input unit provided in the vehicle (Kim: Col. 37, lines 18-22; i.e., the controller 170 determines whether the input device receives two or more user commands for acceleration for the second time period, the two or more user commands for acceleration being 
an input by a driver's acceleration operation to an accelerator pedal of the vehicle (Kim: Col. 30, lines 1-4; i.e., the driving manipulation device 500 may include: … an acceleration pedal which receives a user command for acceleration), 
and an input by a driver's contact to a touch sensor of the vehicle (Kim: Col. 8, lines 62-63; i.e., the touch input unit 213 may include a touch sensor for sensing a touch input of a user), 
and 15wherein, in the trigger input re-request, the trigger input request unit is configured to request the driver to perform an input of which the type is different from that of the trigger input before the re-request (Kim: Col. 8, lines 38-47; i.e., the voice input unit 211 may convert a voice input of a user into an electrical signal … the gesture input unit 212 may convert a gesture input of a user into an electrical signal. The converted electrical signal may be provided to the processor 270 or the controller 170; the different type of trigger input may be a voice input or a gesture input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving system of Hiramatsu to have further incorporated the trigger input detection unit being configured to detect 10at least two inputs as the trigger input among an input by a driver's manual operation to a trigger input unit provided in the vehicle, an input by a driver's acceleration operation to an accelerator pedal of the vehicle, and an input by a driver's contact to a touch sensor of the vehicle, and 15wherein, in the trigger input re-request, the trigger input request unit being configured to request the driver to perform an input of which the type is different from that of the trigger input before the re-request, as taught by Kim. Doing so would allow the system to require multiple inputs to perform the command of passing through the target point (Kim: Col. 3, lines 63-67; i.e., in a state in which the input device receives two or more user commands that are inconsistent with the vehicle driving information for a second time period, control the vehicle to 
Regarding claim 12, Hiramatsu teaches the autonomous driving system according to claim 10, but Hiramatsu does not teach wherein, in the step of detecting the trigger input, at least two inputs are detected as the trigger input, among an input by a driver's 25manual operation to a trigger input unit provided in the vehicle, an input by a driver's acceleration operation to an accelerator pedal of the 81vehicle, and an input by a driver's contact to a touch sensor of the vehicle, and wherein, in the step of requesting the trigger input, in the trigger input re-request, the driver is requested to perform an input of 5which the type is different from that of the trigger input before the re-request.
However in the same field of endeavor, Kim teaches wherein, in the step of detecting the trigger input, at least two inputs are detected as the trigger input, among an input by a driver's 25manual operation to a trigger input unit provided in the vehicle (Kim: Col. 37, lines 18-22; i.e., the controller 170 determines whether the input device receives two or more user commands for acceleration for the second time period, the two or more user commands for acceleration being inconsistent with the vehicle driving information; see Fig. 12 where multiple user commands can be received to control the vehicle), 
an input by a driver's acceleration operation to an accelerator pedal of the 81vehicle (Kim: Col. 30, lines 1-4; i.e., the driving manipulation device 500 may include: … an acceleration pedal which receives a user command for acceleration), 
and an input by a driver's contact to a touch sensor of the vehicle (Kim: Col. 8, lines 62-63; i.e., the touch input unit 213 may include a touch sensor for sensing a touch input of a user), 
and wherein, in the step of requesting the trigger input, in the trigger input re-request, the driver is requested to perform an input of 5which the type is different from that of the trigger input 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method of Hiramatsu to have further incorporated, in the step of detecting the trigger input, at least two inputs are detected as the trigger input, among an input by a driver's 25manual operation to a trigger input unit provided in the vehicle, an input by a driver's acceleration operation to an accelerator pedal of the 81vehicle, and an input by a driver's contact to a touch sensor of the vehicle, and wherein, in the step of requesting the trigger input, in the trigger input re-request, the driver is requested to perform an input of 5which the type is different from that of the trigger input before the re-request, as taught by Kim. Doing so would allow the control method to require multiple inputs to perform the command of passing through the target point (Kim: Col. 3, lines 63-67; i.e., in a state in which the input device receives two or more user commands that are inconsistent with the vehicle driving information for a second time period, control the vehicle to perform a preset operation associated with the user command), and allow the system to receive various kinds of trigger inputs (Kim: Col. 8, lines 36-38; i.e., the input unit 210 may include a voice input unit 211, a gesture input unit 212, a touch input unit 213, and a mechanical input unit 214).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of driver input requests in autonomous driving systems includes Hiramatsu et al. (U.S. Publication No. 2018/0326995), Newman (U.S. Publication No. 2018/0348751), Cullinane et al. (U.S. Patent No. 8818608), Heckmann et al. (U.S. Publication No. 2015/0344040), and Lombrozo et al. (U.S. Publication No. 2013/0325241).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         

/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661